DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gutierrez et al. (Pub # US 2014/0173439 A1).
Consider claim 1. Gutierrez et al. clearly show and disclose a computer-implemented method comprising: receiving input defining an item (1103A-1103 D, Fig. 11A) to be located within an environment [0058]; requesting sensor data from a plurality of sensors configured within the environment in response to receiving the input [0102]; receiving the sensor data from one or more of the plurality of sensors [0155]; using the sensor data to determine a number of items located within the environment that match the item defined by the input; and causing, via one or more processors, an indication of the number of items to be displayed in a graphical user interface [0185].
Consider claim 2, Gutierrez et al. clearly show and disclose the computer-implemented method, further comprising comparing the number of items to a threshold number of items, wherein the indication is caused to be displayed when the number of items is determined to be less than or equal to the threshold number of items based on the comparison [0095].
Consider claim 4, Gutierrez et al. clearly show and disclose the computer-implemented method, wherein an individual item in the number of items is determined to be located within a predefined distance of an individual sensor of the plurality of sensors [0101].
Consider claim 5, Gutierrez et al. clearly show and disclose the computer-implemented method, wherein the plurality of sensors are dispersed at a plurality of different locations within the environment [0158].
Consider claim 8, Gutierrez et al. clearly show and disclose a system comprising: one or more processors [0007]; and memory storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: receiving input defining an item to be located within an environment [0040]; requesting sensor data from a plurality of sensors configured within the environment in response to receiving the input [0058]; receiving the sensor data from one or more of the plurality of sensors; using the sensor data to determine a number of items located within the environment that match the item defined by the input [0102]; and causing an indication of the number of items to be displayed in a graphical user interface [0185].
Consider claim 9, Gutierrez et al. clearly show and disclose the system, wherein the operations further comprise comparing the number of items to a threshold number of items, wherein the indication is caused to be displayed when the number of items is determined to be less than or equal to the threshold number of items based on the comparison [0095].
Consider claim 11, Gutierrez et al. clearly show and disclose the system, wherein an individual item in the number of items is determined to be located within a predefined distance of an individual sensor of the plurality of sensors [0101].
Consider claim 12, Gutierrez et al. clearly show and disclose the system, wherein the plurality of sensors are dispersed at a plurality of different locations within the environment [0158].
Consider claim 15, Gutierrez et al. clearly show and disclose a non-transitory computer readable medium comprising instructions that when executed cause a system to perform operations comprising: receiving input defining an item to be located within an environment [0058]; requesting sensor data from a plurality of sensors configured within the environment in response to receiving the input [0102]; receiving the sensor data from one or more of the plurality of sensors ; using the sensor data to determine a number of items located within the environment that match the item defined by the input [0155]; and causing an indication of the number of items to be displayed in a graphical user interface [0185].
Consider claim 16, Gutierrez et al. clearly show and disclose the non-transitory computer readable medium, wherein the operations further comprise comparing the number of items to a threshold number of items, wherein the indication is caused to be displayed when the number of items is determined to be less than or equal to the threshold number of items based on the comparison [0095].
Consider claim 18, Gutierrez et al. clearly show and disclose the non-transitory computer readable medium, wherein an individual item in the number of items is determined to be located within a predefined distance of an individual sensor of the plurality of sensors [0101].
Consider claim 19, Gutierrez et al. clearly show and disclose the non-transitory computer readable medium, wherein the plurality of sensors are dispersed at a plurality of different locations within the environment [0158].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. (Pub # US 2014/0173439 A1) as applied to claims 2, 9, and 16 above, and further in view of Teller et al. (US Patent #8,810,392 B1).
Consider claim 3, Gutierrez et al. teaches the similar invention.
Gutierrez et al. does not teach the computer-implemented method, wherein the threshold number of items is specified in the input received.
In the same field of endeavor, Teller et al. teaches wherein the threshold number of items is specified in the input received (Claim 28) for the benefit of focus the tracking items.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the threshold number of items is specified in the input received as shown in Teller et al., in Gutierrez et al. method for the benefit of focus the tracking items.
Consider claim 10, Gutierrez et al. teaches the similar invention.
Gutierrez et al. does not teach the system, wherein the threshold number of items is specified in the input received.
In the same field of endeavor, Teller et al. teaches wherein the threshold number of items is specified in the input received (Claim 28) for the benefit of focus the tracking items.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the threshold number of items is specified in the input received as shown in Teller et al., in Gutierrez et al. system for the benefit of focus the tracking items.
Consider claim 17, Gutierrez et al. teaches similar invention.
Gutierrez et al does not teach the non-transitory computer readable medium, wherein the threshold number of items is specified in the input received.
In the same field of endeavor, Teller et al. teaches wherein the threshold number of items is specified in the input received (Claim 28) for the benefit of focus the tracking items.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the threshold number of items is specified in the input received as shown in Teller et al., in Gutierrez et al. device for the benefit of focus the tracking items.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. (Pub # US 2014/0173439 A1) as applied to claims 5 and 12 above, and further in view of Jetcheva et al. (Pub # US 2016/0371630 A1).
	Consider claim 6, Gutierrez et al. teaches similar invention.
Gutierrez et al. does not teach the computer-implemented method, wherein each of the plurality of different locations comprises a cabinet.
In the same field of endeavor, Jetcheva et al. teaches wherein each of the plurality of different locations comprises a cabinet [0019] for the benefit of tracking the hidden object.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein each of the plurality of different locations comprises a cabinet as shown in Jetcheva et al., in Gutierrez et al. method for the benefit of tracking the hidden object.
Consider claim 13, Gutierrez et al. teaches similar invention.
Gutierrez et al. does not teach the system, wherein each of the plurality of different locations comprises a cabinet.
In the same field of endeavor, Jetcheva et al. teaches wherein each of the plurality of different locations comprises a cabinet [0019] for the benefit of tracking the hidden object.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein each of the plurality of different locations comprises a cabinet as shown in Jetcheva et al., in Gutierrez et al. system for the benefit of tracking the hidden object.
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. (Pub # US 2014/0173439 A1) as applied to claims 1, 8, and 15 above, and further in view of Farrow et al. (Pub # US 2017/0169672 A1).
Consider claim 7, Gutierrez et al. teaches the similar invention.
Gutierrez et al. does not teach the computer-implemented method, wherein an individual sensor of the plurality of sensors includes a scanner that is configured to capture an identifier that labels an individual item in the number of items, wherein the identifier is used to count the number of items.
In the same field of endeavor, Farrow et al. teaches wherein an individual sensor of the plurality of sensors includes a scanner that is configured to capture an identifier that labels an individual item in the number of items, wherein the identifier is used to count the number of items [0044] for the benefit of register the items in the predefined area.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein an individual sensor of the plurality of sensors includes a scanner that is configured to capture an identifier that labels an individual item in the number of items, wherein the identifier is used to count the number of items as shown in Farrow et al., in Gutierrez et al. method for the benefit of register the items in the predefined area.
Consider claim 14, Gutierrez et al. teaches the similar invention.
Gutierrez et al. does not teach the system, wherein an individual sensor of the plurality of sensors includes a scanner that is configured to capture an identifier that labels an individual item in the number of items, wherein the identifier is used to count the number of items.
In the same field of endeavor, Farrow et al. teaches wherein an individual sensor of the plurality of sensors includes a scanner that is configured to capture an identifier that labels an individual item in the number of items, wherein the identifier is used to count the number of items [0044] for the benefit of register the items in the predefined area.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein an individual sensor of the plurality of sensors includes a scanner that is configured to capture an identifier that labels an individual item in the number of items, wherein the identifier is used to count the number of items as shown in Farrow et al., in Gutierrez et al. system for the benefit of register the items in the predefined area.
Consider claim 20, Gutierrez et al. teaches the similar invention.
Gutierrez et al. does not teach the non-transitory computer readable medium, wherein an individual sensor of the plurality of sensors includes a scanner that is configured to capture an identifier that labels an individual item in the number of items, wherein the identifier is used to count the number of items.
In the same field of endeavor, Farrow et al. teaches wherein an individual sensor of the plurality of sensors includes a scanner that is configured to capture an identifier that labels an individual item in the number of items, wherein the identifier is used to count the number of items [0044] for the benefit of register the items in the predefined area.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein an individual sensor of the plurality of sensors includes a scanner that is configured to capture an identifier that labels an individual item in the number of items, wherein the identifier is used to count the number of items as shown in Farrow et al., in Gutierrez et al. device for the benefit of register the items in the predefined area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687